30 So. 3d 671 (2010)
Josue LEBRON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-4150.
District Court of Appeal of Florida, Fifth District.
March 19, 2010.
Josue Lebron, Clermont, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
Prior report: 27 So. 3d 188.
PER CURIAM.
The opinion previously filed in this case is withdrawn and the following opinion is substituted.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal of the order denying the motion for post-conviction relief in case *672 nos. 2005-CF-005221-O, 2005-CF-5306-O, 2005-CF-005571-O and 2005-CF-007230-O, in the Circuit Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
GRIFFIN, ORFINGER and TORPY, JJ., concur.